                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                          CEDAR RAPIDS DIVISION


CRST EXPEDITED, INC.,
                                           Case No. 1:17-cv-00025
      Plaintiff,
v.
                                                     NOTICE OF APPEAL
SWIFT TRANSPORTATION CO. OF
ARIZONA, LLC,

      Defendant.


      Notice is hereby given that Plaintiff CRST Expedited, Inc. appeals to the United

States Court of Appeals for the Eighth Circuit from the Amended Judgment in a Civil

Action entered on December 16, 2019 (Docket No. 274) and from each and every other

adverse judgment, order and ruling inherent therein, including the Order entered on

December 16, 2019 (Docket No. 273) granting, in part, Defendant’s Renewed Motion for

Judgment as a Matter of Law and a New Trial on Damages or, in the Alternative,

Remittitur (Docket No. 242), and the Memorandum Opinion and Order regarding

Defendant’s Motion for Summary Judgment (Docket Number 169).




     Case 1:17-cv-00025-CJW-KEM Document 275 Filed 01/13/20 Page 1 of 2
                                          SIMMONS PERRINE MOYER BERGMAN PLC

                                          By: /s/ Kevin J. Visser
                                          Kevin J. Visser AT0008101
                                          Paul D. Gamez AT0002806
                                          Abram V. Carls AT0011818
                                          Nicholas Petersen AT0012570
                                          115 Third Street SE, Suite 1200
                                          Cedar Rapids, IA 52401
                                          Telephone: (319) 366-7641
                                          kvisser@spmblaw.com
                                          pgamez@spmblaw.com
                                          acarls@spmblaw.com
                                          npetersen@spmblaw.com

                                          ATTORNEYS FOR PLAINTIFF

                              CERTIFICATE OF SERVICE

        I hereby certify on January 13, 2020, I filed a copy of the foregoing using the
CM/ECF system, which will send notification of such filing to all attorneys and parties of
record.

                                          /s/ Kevin J. Visser




                                    2
     Case 1:17-cv-00025-CJW-KEM Document 275 Filed 01/13/20 Page 2 of 2
